De Courcy, J.
The facts on which this suit is based appear in the earlier case between these parties, reported in 233 Mass. 85, and need not be repeated at length. In brief, as now stated in the master’s report, the Simon Manufacturing Company, the management and control of which were in the hands of Isaac Simon, became financially involved in the spring of 1915. In March, 1915, this company ceased to have a bank account of its own; and in order to protect its funds from creditors, its cash receipts were turned over to the defendant Goldman, who deposited them in his name in a trust company. Goldman drew his personal checks in payment of the company’s bills and other expenses throughout the rest of the business life of the corporation. Down to October 4,1915, he thus received, and mixed with his own funds, the moneys of the manufacturing company to the amount of at least $15,000.
Simon organized the Simon Coat Company under, the laws of this Commonwealth on October 4,1915, and said Goldman became its treasurer. The assets of the manufacturing company except the funds in Goldman’s hands were transferred to the Simon Coat Company without consideration; and the new company continued the same business in the same place, with the same machinery, fixtures and merchandise as before. On said date Goldman had in his hands $2,235.26 belonging to the Simon Manufacturing Company. In the earlier suits, in all of which the Simon Coat Company was a party defendant, it was adjudged that the above transfer to the coat company was fraudulent as to creditors, and that the value of the property so transferred was $10,650.05. By the final decrees it was ordered that the Simon Coat Company should pay this sum to the respective plaintiffs therein, in the order of priority named, together with the $2,235.26 in Goldman’s hands. The total amount, $12,885.31, and interest, was paid before the present suit was brought.
In the case under consideration the Superior Court, in accordance with the findings of the master, decreed that both defendants were liable to the Massachusetts Trust Company for the unpaid balance of $7,396.53, with interest. The only appeal from the final decree was taken by the defendant Moses Goldman. The master finds that he had full knowledge of and was a party to the fraudulent arrangement to transfer the fimds of the manufactur*96ing company to an account in his name, and have him act as its banker. As already appears, he thus received from March to October 4, 1915, at least $15,000. He is chargeable with this amount in favor of the plaintiff, who was then and is now a creditor of the manufacturing company, the real owner of that money. If, as is argued, he paid some creditors of the manufacturing company from this fund he cannot be credited with such payments, made in pursuance of a dishonest purpose to defraud other creditors, for the reasons stated in the earlier case. Manufacturers National Bank v. Simon Manuf. Co. 233 Mass. 85, 90. The Superior Court adjudged that said $15,000 “was fraudulently conveyed by said Simon Manufacturing Company and received by said Moses Goldman and that the said Moses Goldman actively participated in said fraud on or before October 4, 1915, and that by reason thereof is held liable for said sum together with interest.” The decree ordering that execution should issue in favor of this plaintiff against Moses Goldman in the sum of $7,633.53 was warranted by the findings of the master. Webber v. Foxborough Co-operative Bank, 198 Mass. 132. Gurney v. Tenney, 226 Mass. 277. In the event of Goldman’s failure to pay said sum, the decree provided for reaching the thirty-six shares of the capital stock of the Simon Coat Company which he owned when the present suits were brought, and for which he paid the corporation nothing. St. 1910, c. 531, § 2. The conclusion of the master, as quoted in the earlier case, that "The Simon Coat Company is nothing but the Simon Manufacturing Company operating under another name” (233 Mass. 89), is pertinent in this connection. It may be added that the portion of the decree dealing with the sale of the defendant’s stock in the Simon Coat Company makes no provision for the issuing of new shares in the name of the purchaser; but as this corporation is not a party in the suit, we cannot modify the decree to meet that situation. Any other details as to the sale which are open to criticism do not injuriously affect the substantial rights of the defendant. The interlocutory decree, overruling the demurrer, and the final decree are affirmed, with costs.

Ordered accordingly.